Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-10-21 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
-Claims 1-30 are allowable because applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified in each independent claim as following:

Independent Claim 1. 
A method for wireless communication at a user equipment (UE), comprising: 
 receiving an indication of a first uplink transmission configuration state of a set of uplink transmission configuration states, wherein the first uplink transmission configuration state maps to a first set of uplink transmission parameters for the UE to use to communicate an uplink transmission, the first set of uplink transmission parameters associated with one or more of a direction uplink transmission beam or a set of base stations to jointly receive the uplink transmission; and 
transmitting the uplink transmission using the first set of uplink transmission parameters that are mapped to the first uplink transmission configuration state based at least in part on receiving the indication.

Independent Claim 10. 
A method for wireless communication at a base station, comprising: 
 	transmitting an indication of a first uplink transmission configuration state of a set of uplink transmission configuration states configured at a user equipment (UE),  
wherein the first uplink transmission configuration state maps to a first set of uplink transmission parameters for the UE for the UE to use to communicate an uplink transmission, the first set of uplink transmission parameters associated with one or more of a direction uplink transmission beam and a set of base stations to jointly receive the uplink transmission; and 
receiving the uplink transmission according to the first set of uplink transmission parameters that are mapped to the first uplink transmission configuration state based at least in part on receiving the indication.

Independent Claim 20. 
An apparatus for wireless communication at a user equipment (UE), comprising: 
a processor, 

instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: 
receive an indication of a first uplink transmission configuration state of a set of uplink transmission configuration states, wherein the first uplink transmission configuration state maps to a first set of uplink transmission parameters for the UE to use to communicate an uplink transmission, the first set of uplink transmission parameters associated with one or more of a direction Page 6 of 18App. No. 16/416,450PATENTReply to Office Action dated December 8, 2020uplink transmission beam or a set of base stations to jointly receive the uplink transmission; and 
transmit the uplink transmission using the first set of uplink transmission parameters that are mapped to the first uplink transmission configuration state based at least in part on receiving the indication.

Independent Claim 26. 
An apparatus for wireless communication at a base station, comprising: 
a processor, memory coupled with the processor; and 
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: 
transmit an indication of a first uplink transmission configuration state of a set of uplink transmission configuration states configured at a user equipment (UE), wherein the first uplink transmission configuration state maps to a first set of uplink transmission parameters for the UE for the UE to use to communicate an uplink transmission, the first set of uplink transmission parameters associated with one or more of a direction uplink transmission beam and a set of base stations to jointly receive the uplink transmission; and 
receive the uplink transmission according to the first set of uplink transmission parameters that are mapped to the first uplink transmission configuration state based at least in part on receiving the indication.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464